DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segal (US 4,291,084) in view of Maekawa (US 2007/0142571).
Regarding claims 1, 3, 5, and 15:
Segal discloses laminated thermoplastic sheets comprising a surface layer containing a thermoplastic polymer and mica flakes, and a strength layer containing a thermoplastic polymer and long glass fiber, wherein the two layers are in direct contact (abstract; col 2 ln 55+; col 7 ln 27+). 
The surface layer (corresponds to present A layer) can further comprise additional filler, including wollastonite (col 5 ln 62+). The thickness of the surface layer is 5-250 mils (col 6 ln 54+).
The strength layer comprises long glass fibers at least 2 inches (50 mm) in length (col 6 ln 60+). The thickness of the strength layer is 2-200 mils (col 7 ln 22+).
Segal is silent with regard to the relative thickness of the two layers. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thicknesses of the two layers, including wherein the surface layer is thinner than the strength layer, to provide the desired surface and strength properties for a given end use.
Segal is silent with regard to the length of additional filler and the use of potassium titanate.
Such fillers were known in the art. Maekawa discloses a thermoplastic composition suitable for use in molded automobile parts [0001]. The reference teaches inorganic fibers can be added to improve rigidity, mechanical strength, dimensional stability, etc., [0053-0054; 0058]. Such fillers include wollastonite and potassium titanate [0057]. The preferred average fiber length of wollastonite is 10-500 μm and the preferred average particle size of potassium titanate is 0.1-100 μm [0059].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the length of the wollastonite, including over values within the presently claimed range, to provide the desired reinforcement, rigidity, strength, etc. for a given end use. Additionally, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use potassium titanate as a known filler to provide the desired reinforcement, rigidity, strength, etc. for a given end use.
Regarding claim 2:
Segal is silent with regard to the aspect ratio of wollastonite.
Maekawa teaches the aspect ratio is 3-100 [0059].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the aspect ratio of the wollastonite, including over values within the presently claimed range, to provide the desired reinforcement, rigidity, strength, etc. for a given end use.
Regarding claim 4:
Segal teaches the amount of additional filler (e.g., wollastonite) will vary depending on the desired properties of the laminated sheet, and the precise amount can be determined by routine experimentation by one skilled in the art (col 6 ln 19+). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the filler, including over amounts within the presently claimed range, to adjust the properties as desired for a given end use.
Regarding claim 6:
Segal teaches the fibers have diameters of 0.0002-0.001 inch (5-25 μm) (col 5 ln 56+).
Regarding claim 7:
Segal teaches the fiber content in the strength layer is 10-50% by weight (col 7 ln 24+).
Regarding claims 8-9:
Segal teaches the thermoplastic resin for each layer can be polyolefin, polystyrene, polyester, etc. (col 4 ln 28+).
Regarding claim 10:
The examiner submits the laminate of Segal in view of Hidaka has a surface property as claimed because it otherwise contains the same materials and is made by substantially the same process (see rejection of present claim 12).
Regarding claim 11:
Segal teaches laminates were suitable for use in automotive exterior parts (col 1 ln 38+).
Regarding claim 12:
Segal teaches laminating the two layers together (i.e., by heat and pressure) (col 7 ln 27+; col 9 ln 15+).
Regarding claims 13-14:
Segal teaches the thickness of the surface layer is 5-250 mils (127-6350 μm) (col 6 ln 54+) and the thickness of the strength layer is 2-200 mils (50-5080 μm) (col 7 ln 22+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thicknesses of the two layers, including values within the presently claimed ranges, to provide the desired surface and strength properties for a given end use.


Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendments overcome the previous rejections over Hidaka et al. (JP 2016-107485). As described in the previous rejections, Hidaka discloses a “skin” layer comprising thermoplastic resin and continuous fiber that is laminated to a core material comprising thermoplastic resin and discontinuous fiber. Hidaka does not provide a general teaching of the thicknesses of the layers, but discloses only examples wherein the skin layer is thinner than the core layer. In view of the examples, as well as the meaning of “skin”, the examiner concludes it would not have been obvious for one of ordinary skill in the art to modify the reference to achieve the claimed relative thicknesses. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787